Case 5:17-cv-01128-SMH-MLH Document 25 Filed 09/18/20 Page 1 of 2 PageID #: 1096




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                SHREVEPORT DIVISION

 GARY D HOWARD #372087                               CIVIL ACTION NO. 17-cv-1128 LEAD

 VERSUS                                              CHIEF JUDGE HICKS

 KEITH DEVILLE, ET AL                                MAGISTRATE JUDGE HORNSBY

                                      Consolidated with

 GARY D HOWARD #372087                               CIVIL ACTION NO. 19-cv-1672

 VERSUS                                              CHIEF JUDGE HICKS

 JOHNNY SUMLIN                                       MAGISTRATE JUDGE HORNSBY

                                       JUDGMENT

         For the reasons assigned in the Report and Recommendation of the Magistrate

  Judge previously filed herein, and having thoroughly reviewed the record, including the

  written objections filed [Record Doc. 24], and concurring with the findings of the

  Magistrate Judge under the applicable law;

         It is ordered that Petitioner’s petitions for writ of habeas corpus are denied.

         Rule 11 of the Rules Governing Section 2254 Proceedings for the U.S. District

  Courts requires the district court to issue or deny a certificate of appealability when it

  enters a final order adverse to the applicant. The court, after considering the record in

  this case and the standard set forth in 28 U.S.C. Section 2253, denies a certificate of

  appealability because the applicant has not made a substantial showing of the denial of

  a constitutional right.

         THUS DONE AND SIGNED at Shreveport, Louisiana, this the 16th day of

  September, 2020.
Case 5:17-cv-01128-SMH-MLH Document 25 Filed 09/18/20 Page 2 of 2 PageID #: 1097




                                           S. MAURICE HICKS, JR.
                                          UNITED STATES DISTRICT JUDGE
